Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claims 10, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  
As per claim 10, the claimed combination which includes receiving an input from the first client device to place the element back in the first 3D virtual object, wherein the change to the aspect of the element causes the row in the corresponding first data set to be changed based on the change to the aspect of the element.  As per claims 23 and 28, these claims have limitations that substantially mirror that of claim 10, and thus is allowed for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11, 13, 18, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (Pub No. US 2017/0193688 A1) in view of Ejaz et al. (NPL Doc, “Interactive 3D Visualization of Social Network Data Using Cloud Computing”) in further view of Mages (Pub No. US 2011/0169927 A1).

As per claim 1, Djorgovski teaches the claimed:
1. A method for displaying data in a multi-dimensional dashboard (A multi-dimensional dashboard is shown in figures 2A, 3A-3B, 4B where the dashboard displays data as a series of different possible graph displays.  Djorgovski in figures 5E also shows an example of a multi-dimensional dashboard as including 3D visualization graphs groupings inside a virtual environment for a plurality of users to view), the method comprising:
accessing a plurality of three-dimensional (3D) visualization components (Djorgovski shows several examples of different 3D visualization components that may be accessed, e.g. figure 2A shows a 3D visualization component as a 3D cube with a set of spherical data points in 3D space.  Figure 3A shows a 3D visualization component as a set of 3D line graphs in 3D space and figure 4A shows a 3D visualization component as a 3D surface graph in 3D space.  Figure 7 shows that the visualization computing system may access the plurality of 3D visualization components from the “3D Model 722” module.  Also please see [0093] “In many embodiments, the 3D rendering engine 714 instantiates 3D objects within a 3D model 722 stored in memory”), wherein each of the plurality of 3D visualization components comprises:
a 3D object in a virtual environment (Each of the 3D visualization components shown in figures 2A, 3A, and 4A each have a surrounding 3D cube in a virtual reality environment as corresponding to the claimed “3D object”); and 
parameterized inputs for receiving data sets (Inputs of the 3D visualization components are parameterized for receiving data sets, e.g. please see towards the end of [0011] “If a data set has N dimensions, a subset of k of them may be visualized at any given time, with k.ltoreq.N. If k>3, up to 3 dimensions can be encoded as spatial positions (XYZ) in a data visualization space, with the remainder being represented through characteristics of the data points such as colors, sizes, and shapes. In a scatter plot each data item (data point) is represented as an individual geometrical object, e.g., a dot, a square, a sphere, etc., with some spatial coordinates (XYZ), and other visible properties (e.g., colors, sizes, etc.) encoding the additional data dimensions.”
According to this passage, inputs of the receiving data set may be parameterized for spatial position (XYZ), color, size, and shape for a given 3D visualization component .  For example, for a scatter plot type of 3D visualization component, inputs for the received data sets may be parameterized for spatial position (XYZ), color, size, and shape.  The reference in paragraph [0017] refers to parameterizing inputs for receiving data sets by defining visualization attributes for a given visualization component.  This attributes are parameterized by assigning numerical values such as floating point values or string values to the attribute properties, e.g. please see [0100] “… In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value), Shape (floating point value, string), Size (floating point value), Color Palette (floating point value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value).”); 
receiving one or more data sets (This occurs in figure 8A for step 802 “Load data points into in-memory data structures”);
binding the parameterized inputs of the plurality of 3D visualization components with the one or more data sets (The binding occurs in in figure 8A between steps 804 and 806 where mappings are determined between the attributes of the 3D objects (parameterized inputs of the plurality of 3D visualization components) with the one or more data sets.  Also please see in paragraph [0099] “Processes for generating 3D data visualizations in accordance with many embodiments of the invention involve loading data into in-memory data structures and then mapping data dimensions to attributes of 3D objects to enable rendering of 3D data visualizations via 3D displays”.  In this instance, this mapping corresponds to the claimed “binding”.
An example of this binding or data mapping is shown in figure 3A where “House-Values” from a data set is mapped to the Y axis in the 3D visualization component.  The reference also mentions bindings may change over time, e.g. please see in paragraph [0132] “the X attribute of the 3D data objects is modified from a first data dimension (i.e. " Age") to a second data dimension (i.e. "YearsOnJob") in accordance with an embodiment of the invention is illustrated in FIGS. 16A-16D.”);
(The connections are shown in figure 6B where connections are received to the virtual environment from a plurality of client devices 658.  Also please see paragraph [0085] “A multidimensional data visualization system in which multiple users are able to simultaneously explore a 3D visualization of a multidimensional data space in accordance with an embodiment of the invention is illustrated in FIG. 6B”); and
displaying a plurality of avatars corresponding to the plurality of client devices in the virtual environment (Djorgovski: This is shown in figure 5E where avatars 504 and 506 are displayed to the client devices and in [0080] “Rendering of a 3D graph from different viewpoints of different users … A 3D data visualization showing avatars of multiple users within a virtual space in accordance with an embodiment of the invention is illustrated in FIG. 5E. In the illustrated 3D data visualization, a 3D graph 500 is shown in which data points are visualized as 3D objects 502 and the viewpoints from which other users are exploring the virtual space is indicated by avatars 504, 506”), wherein movements of the plurality of avatars are controlled through inputs to the plurality of client devices (Please see Djorgovski towards the end of [0079] “Where multiple users are collaborating within a virtual space, head positions and/or poses of the users can be utilized to render the 3D displays presented to each user and to render the avatars of individual users within the data space”.  Figure 6B of Djorgovski shows that the plurality of client devices may include head-mounted displays 658.  Thus, the claimed “inputs to the plurality of client devices” corresponds to the user’s head positions and/or poses when they are wearing the head-mounted displays 658.  These inputs are used to move the avatar’s head position and/or pose).


However, Djorgovski in combination with Ejaz teaches the claimed:
rendering the 3D virtual objects of the plurality of 3D visualization components in the virtual environment based on the one or more data sets to provide providing a plurality of different views of the plurality of 3D virtual objects in the virtual environment to the plurality of client devices, wherein each of the plurality of different views is generated based on a view location in the virtual environment of a corresponding client device (Please see Djorgovski in figure 5A where it shows that client devices A, B, and C each have a different view of a 3D virtual object in the virtual environment.  Also please see Djorgovski in [0080] “Rendering of a 3D graph from different viewpoints of different users in accordance with an embodiment of the invention is conceptually illustrated in FIGS. 5A-5D. A 3D data visualization showing avatars of multiple users within a virtual space in accordance with an embodiment of the invention is illustrated in FIG. 5E.  In the illustrated 3D data visualization, a 3D graph 500 is shown in which data points are visualized as 3D objects 502 and the viewpoints from which other users are exploring the virtual space is indicated by avatars 504, 506 … In many embodiments collaborating users can independently move through the virtual space”).
	It is noted that Djorgovski in their figures 2A, 3A-3B, 4A, and 5E show a single 3D virtual object from a 3D visualization component being rendered rather than a plurality of 3D virtual objects from the plurality of 3D visualization components.  However, it would have been obvious to modify Djorgovski to perform this claimed feature.  Ejaz in figure 2 teaches that it was known in the art to display a plurality 3D visualization components as a plurality of graphs or charts.  

and the plurality of 3D virtual objects are bound to different enterprise data sets and (Please see Ejaz in figure 2 where it shows the plurality of 3D virtual objects where each 3D virtual object is a graph or chart that is bound to different enterprise (business) data sets.  Collectively this collection of charts or graphs in figure 2 of Ejaz makes up the claimed “virtual enterprise dashboard”.  Also please see Ejaz at the top of the 2nd col on the 3rd page where it states “The 3D information is represented by an eCube which is composed of two selected attributes of the given database and their dimensions … If the report includes social interaction data, the view of 3D graphical environment shows a 3D map generated from the social information of the reported data”.
Also please see Ejaz in section II, 1st paragraph where they state “Using our cloud computing based customer relationship management tool, businesses can search for users that are related to their company. They can then capture the information that has been posted, as well as track future conversations about their company. The information obtained from these conversations can be logged in a customized database to create customer service cases” and in section III, 1st paragraph “… In our application, the amount of data generated by social web sites is huge and needs huge amount of processing power for analysis. An OLAP system generally uses multidimensional data called cubes for providing measurements and dimensions” and in section I, 2nd paragraph “… people are connected on social networking sites like Facebook, LinkedIn, MySpace, and Twitter, using blogs, and posting on YouTube and Flickr [3].”  Also see Ejaz in section III, 3rd paragraph “… we used the concept of cloud computing for the 3D visualization of the data achieved from social networking sites.”
According to these passages from Ejaz, their 3D virtual objects in their visualization are based upon 3Cubes where each eCubes may be bound to data from a plurality of different enterprise data sets such as data sets from different social network sites.  For example, in figure 2 of Ejaz, the 3D virtual object charts are based upon eCubes where these eCubes may be bound to an enterprise data set from Facebook and an enterprise data set from LinkedIn); 
receiving commands from the plurality of client devices that cause the view location in the virtual environment for the corresponding client devices to move around the plurality of 3D virtual objects (Ejaz shows this in figure 1 at the bottom on the left and right sides where it shows a plurality of client devices connected to the visualization system.  Also please see Ejaz at the bottom of the 1st col on page 3 where they refer to “The interaction of the users with 3D visualization space is monitored by the controller. The controller receives the interaction response of the users in the 3D environment of the view mode … The users can interact with the eCube in a variety of methods including selection, navigation and zoom in/out.”  Also please see Ejaz at the top of the 1st col on the 3rd page where they state “The XML script is composed of the definition of the 3D graphical environment, the syntax of interaction, the viewing modes and the file names of the data associated with each mode. The view is composed of an interpreter for XML and a 3D graphics renderer”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display and bind the 3D virtual objects to different enterprise data sets to form a virtual enterprise dashboard as taught by Ejaz with the system of Djorgovski in order to provide the user with more related information in one visualization.  For example, the user may find it useful to view two related 3D virtual graph objects at the same time where these 3D virtual graph objects are bound to a plurality of different enterprise data sets (such as different social networking sites).


Djorgovski and Ejaz in combination with Mages teaches the claimed:
receiving an input from a first client device in the plurality of client devices that causes a corresponding first avatar in the plurality of avatars to visually move an element in a first 3D virtual object in the plurality of 3D virtual objects (Djorgovski in figure 5b teaches of using interactive avatars with their visualization system, however Djorgovski does not show a clear example of causes a corresponding first avatar in the plurality of avatars to visually move an element in a first 3D virtual object in the plurality of 3D virtual objects.  Mages in [0023] teaches of a 3D visualization system with a plurality of avatars where these avatars can make changes of the plurality of 3D virtual objects by moving an element in a first 3D virtual object, e.g. please see Mages in the transition between figures 18-22.  In particular, in figure 20 shows an example of one of the plurality of avatars is adding and moving an object into the 3D virtual object.  Also please see towards the end of [0164] “… The avatar performs an animated action as if it were throwing the thumbnail onto the wall. As this move occurs, the user's avatar is shown as taking content from the three dimensional halo over the avatar's head in FIGS. 18 and 19 and throwing the content onto the wall in FIGS. 20 and 21. In FIG. 22, the content appears on the wall in the location selected by the user and thrown to by the avatar”.  Also please Mages in the flowchart in figure 6 in step 606 where the user interacts with the content and applies changes in step 608.  The update occurs in step 612 and in paragraph [0170]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause an avatar to visually move an element in a first 3D virtual object as taught by Mages with the system of Djorgovski as modified by Ejaz in order to provide the user with visually interactive input and output.  By having the avatar make changes to the 3D virtual objects in the scene may provide a more visually intuitive process to apply changes and view the results.  


As per claim 2, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Ejaz teaches the claimed:
2. The method of claim 1, wherein the one or more data sets comprise enterprise data sets from a database (Djorgovski teaches that their one or more data sets come from a database, e.g. please towards the middle portion of [0092] where they state “… In several embodiments, the multi-dimensional data is stored remotely (e.g. in a distributed database) and some or all of the multi-dimensional data is loaded into the in-memory data structures 718 maintained by the 3D data visualization application 710”.  While Djorgovski teaches that their data sets come from a database, they do not state that their one or more data sets comprise enterprise data sets from a database per se.  
Ejaz teaches this feature at the top of the 2nd col on the 3rd paragraph “The 3D information is represented by an eCube which is composed of two selected attriburtes of the given database and their dimensions” and Ejaz in section II, 1st paragraph “This 3D space is integrated with an OLAP tool to support graphical presentation of complex business
Data … Using our cloud computing based customer relationship management tool, businesses can search for users that are related to their company. They can then capture the information that has been posted, as well as track future conversations about their company”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more data sets to comprise enterprise data sets from a database as taught by Ejaz with the system of Djorgovski in order to allow the data sets from a business organization to be visualized.  This is useful for analysis of the data from their business because it helps that business or enterprise to grow and strategize (please see Ejaz in section II, end of the 1st paragraph where they state “It facilitates enterprises to get best-in class position in growth, and thus provide innovation and leadership by providing disciplined research and best-practice models to drive the generation, estimation, and execution of prevailing growth strategies by analyzing the large amount of data [8].”).


As per claim 11, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Mages teaches the claimed:
11. The method of claim 1, wherein changes made to the plurality of 3D virtual objects by the plurality of avatars are used to update the one or more data sets (Djorgovski in figure 5b teaches of using avatars with their visualization system, however Djorgovski does not show a clear example of changes made to the plurality of 3D virtual objects by the plurality of avatars.  Mages in [0023] teaches of a 3D visualization system with a plurality of avatars where these avatars can make changes of the plurality of 3D virtual objects, e.g. please see Mages in the transition between figures 18-22.  In particular, in figure 20 shows an example of one of the plurality of avatars is changing the plurality of 3D virtual objects by adding an object.  Also please see towards the end of [0164] “… The avatar performs an animated action as if it were throwing the thumbnail onto the wall. As this move occurs, the user's avatar is shown as taking content from the three dimensional halo over the avatar's head in FIGS. 18 and 19 and throwing the content onto the wall in FIGS. 20 and 21. In FIG. 22, the content appears on the wall in the location selected by the user and thrown to by the avatar”.  Also please Mages in the flowchart in figure 6 in step 606 where the user interacts with the content and applies changes in step 608.  The update occurs in step 612 and in paragraph [0170]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for changes made to the plurality of 3D virtual objects by the plurality of avatars to be used to update the one or more data sets as taught by Mages with the system of Djorgovski as modified by Ejaz in order to provide the user with visually interactive input and output.  By having the avatar make changes to the 3D virtual objects in the scene may provide a more visually intuitive process to apply changes and view the results.  

As per claim 13, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Djorgovski teaches the claimed:
A non-transitory computer readable medium ([0090] “The 3D data visualization computing system 700 includes a processor 702. The term processor 702 is used to refer to one or more devices within the computing device that can be configured to perform computations via machine readable instructions stored within the memory 704 of the 3D data visualization computing system”).


Djorgovski teaches the claimed:
One or more processors (In figure 7 where it shows “Processor 702”); and one or more memory devices comprising instructions (In figure 7 where it shows “Memory 704”.  Also please see [0090] “the computing device that can be configured to perform computations via machine readable instructions stored within the memory 704”).
As per claims 24 and 29, these claims are similar in scope to limitations recited in claim 11, and thus are rejected under the same rationale.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Ejaz in further view of Mages and Kreindlina et al. (Pub No. US 2012/0041990 A1).

As per claim 3, Djorgovski does not explicitly teach the claimed limitations.
Kreindlina teaches the claimed:
3. The method of claim 2, wherein the enterprise data sets comprise data from a CRM application (Kreindlina teaches of using enterprise data sets that comprise data from a CRM application or customer relationship management application in paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enterprise data sets to comprise data from a CRM application as taught by Kreindlina with the system of Djorgovski as modified by Ejaz and Mages in order to better visualize and understand that business organization’s data for customer .


Claims 4, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Ejaz in further view of Mages and Chandrasekaran (Pub No. US 2014/0040257 A1).

As per claim 4, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Chandrasekaran teaches the claimed:
4. The method of claim 1, wherein the plurality of 3D visualization components are received from a component exchange (Djorgovski in [0116] teaches that the 3D visualization components are made from templates.  Djorgovski, however, does not state that the 3D visualization components from these templates are received from a component exchange per se.  Chandrasekaran teaches this feature in figure 1 in modules 116 and 118 where new chart visualizations are created from chart templates and these chart templates are exchanged over a distributed system to a plurality of client devices 102-106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of 3D visualization components to be received from a component exchange as taught by Chandrasekaran with the system of Djorgovski as modified by Ejaz and Mages in order to better distribute the templates that are used to make up the 3D visualization components to a wider range of client devices over a network.  The component exchange may make it easier for client devices to receive a wider availability of 3D visualization components when these client devices are connected to the exchange over a 

As per claims 21 and 26, these claims are similar in scope to limitations recited in claim 4, and thus are rejected under the same rationale.


Claims 7, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Ejaz in further view of Mages and Hoellwarth (Pub No. US 2010/0079356 A1).

As per claim 7, Djorgovski teaches the claimed:
7. The method of claim 1, wherein the plurality of client devices comprises --  a device with a 3D display (Figure 6B shows the client devices 658 with a 3D display.  Also please see [0085] “… multiple users are able to simultaneously explore a 3D visualization … Each of the local computer systems 652 is connected to a 3D display 658” and where it refers to [0105] “a stereo 3D display”).

Djorgovski alone does not explicitly teach the remaining claim limitation.
However, Djorgovski in combination with Hoellwarth teaches the claimed:
wherein the plurality of client devices comprises a device with a two-dimensional (2D) display (Djorgovski in figure 6B shows that the client devices 658 are made up of users wearing head-mounted displays.  Hoellwarth in figures 2a-2b or in figure 4 shows that a head-mounted display may be implemented by sliding a 2D display from a phone into a wearable head-mounted frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of client devices to comprise a device with a two-dimensional (2D) display as taught by Hoellwarth with the system of Djorgovski as modified by Ejaz and Mages in order to create a temporary head-mounted display with less cost (Hoellwarth in [0004]-[0005]).

As per claims 22 and 27, these claims are similar in scope to limitations recited in claim 7, and thus are rejected under the same rationale.



Claims 12, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Ejaz in further view of Mages and Dawson et al. (Pub No. US 2010/0023859 A1).

As per claim 12, Djorgovski does not explicitly teach the claimed limitations.
Mages in combination Dawson teaches the claimed: 
12. The method of claim 11, wherein changes made by a first avatar in the plurality of avatars are not visible to a second avatar in the plurality of avatars, such that each of the plurality of avatars is presented a personalized view of the plurality of virtual objects (As mentioned above for claim 11, Mages teaches that it was known in the art for the avatars to make changes to the plurality of virtual 3D objects within the visualization.  Dawson teaches this feature in the abstract and in paragraphs [0026]-[0028] where Dawson teaches that changes to the visualization made by one avatar are unique to that avatar and that this does not affect the visualizations for other avatars.  Avatars may have personalized views according to Dawson in [0026]-[0029], e.g. where Dawson states “Based on the morphing rules, maybe existing data center objects are rendered to represent the appropriate set of data center objects seen by the avatar … Rather than normally seeing racks of servers and storage and the service owner may visualize the IT environment in a context that is relative to his/her job ,,, This same example can be contrasted with a UNIX administrator, whose visualization of the data center may be the rack of UNIX servers he/she is responsible for managing … Another example may be to morph the data center objects based on the activity of the avatar“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the avatar to make changes to the virtual objects in the visualization as taught by Mages with the system of Djorgovski as modified by Ejaz.  The motivation of claim 11 is incorporated herein.
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for changes made by a first avatar in the plurality of avatars to not be visible to a second avatar in the plurality of avatars where each of the plurality of avatars is presented a personalized view of the plurality of virtual objects as taught by Dawson with the system of Djorgovski as modified by Ejaz and Mages in order to provide more customized to views that are more closely tailored to the user’s particular job (Dawson in [0026]-[0028]). 

As per claims 25 and 30, these claims are similar in scope to limitations recited in claim 12, and .


Response to Arguments
Applicant’s arguments, filed Aug 27, 2021, have been fully considered but are not persuasive.  In particular, independent claim 1 is not allowable because the claim amendments made in the last response do not match the claim language that was recited in former dependent claim 9 (where claim 9 was previously indicated allowable if incorporated into claim 1 along with intervening claim 8).  In particular, the claim amendments made in the last response do not include the claimed features of former dependent claim 9 that include: the first avatar in the plurality of avatars to visually remove an element from a first 3D virtual object in the plurality of 3D virtual objects, wherein the element from the first 3D virtual object represents a row in a corresponding first data set in the one or more data sets.  
In contrast, the claim amendments filed in the last response only recite the avatar moving an element and there is no mention of the element from the first 3D virtual object represents a row in a corresponding first data set in the one or more data sets.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612